                                    Case 20-16594-LMI                    Doc 53                 Filed 10/26/20             Page 1 of 3




  rjn


                                                                       SS//: xxx-xx-
                          ().’27                                                                                                                                                  Ev
         1.         NCOlK-JiS
                                           run. tin. do no, comply wi,h loci rules and judical mhn,s m,>y no. he
                                           „K, nuuidlcd plans shall be served upon all creddors and a ecru icn.e of
                    To Deblors:
                                                                                                                                                                     ■f
                                                 i ij„i..a)fP imi'l'l •.(>l^-l(B)(2).ancl3()l5-2.Debtor(s   musicommcncsplanpa.n-e,                                               ilr:-

                                           liH::!r cL^::” 3‘Xn                                                    »*,co„v»,„. in order
                                                                                                                 of claim
                                                                                                                                 c.. ,och.p..
                                                                                                                                        he paid        s our '.UifT. mav
                    To (Irctiilors:        Your riglus may be alTccied by Ihis pUu,. You must Cle a imicly proof
                                           be reduced, modillcd or eliminated.                                                                  s 1 must chec.< ottc
                                           The plan contains no nonstandard provisions
                                                                                            other than those set out in paragraph VHb D'tbton
                    To All Parties:                                                                 w■helher the plan includes any ol ihc fol o- .
                                           box on each line listed below in Ihis section to slate
          The valualiim ol'a sec        ured elaim. set out in :<cetion 111. w'hich may lesvilt m a                        g Included
          narlial payment or no payment at all to the secured ercditoi
                                ‘                                ehase-moiiey security interest, set                         I j   Included     t',»:     Sot included
          Avoidance of a judicial hen or nonpossessory. nonpur
          out in Section 111                                                                                                                     |!«      Net ircludsd               ilP'
                                                                                                                            |p~j Included
          Nonstandard provisions . set out in Section V'lil
                                                                                    DF.IVI'ORfSj.’.                   W
        II.


                    A    MONTHLYJil.AN.PAVMFN-I- This Plan pa>



                                                          for months          If)    60    t
                           1.        S685.Q1
                                                                                                   □ NONF.        □ PRO BONO
                    B     nFRTORtSV ATTO_RilEY.'-'i-EE-lv:                                                                                S4410.00
                                                                                                S1590.00            Balance Duct
                                                                   To tal Paid;
                Total Fees;                    S6000.00
                                                                                      to 18 )
                                        $245.00           -'inonth (Months
                Payable
                                                                 • itemized below;
                Allowed fees tinder LK 2016-!(^B}(2) at rc
                $6,000.00 Attorneys Fees and Costs
                                          ion must be Filed_for all tecs ovci                  . and above the Cou.fs Guidelines for Compensate
                Applications for compensation -.
        III.        ypr atmf.NT of SEClIilEn Cj AL^lS.
                    A. mMUMLAIMS: ® N0N,3                                           Moit5,atctsj           , „„      p.,so„»l Property:
                    [Retain Liens pursuant to I i U.S.C. §025 (a)(o).!
                                                                           □ NONE
:i>ih                                                                                  EK.S TO VALU E THE COLLATERAL
                               IF   YOU ARE A SFCUREDCRFDITOR US TED BELOW, THE PLAN SEl:TE MOTION WILL ALSO BE SERVE.                                                     UPON

                               SFXURINO YOUR CLAIM IN THE AMOUNT    INDICATED, A SEPAR-
                                                           LR 3015-3.
                               YOU PURSUANT TO BR 7004 AND
                               I. REAL PROPERTY: [i] NONE
                               2. VEHICLES(S): □ NONE
                                                                                                                     EFRAl                s



                                                                                                 Page 1 ol 3
        LF-31 (rev. !0/3/!7)
               Case 20-16594-LMI                              Doc 53                Filed 10/26/20                    Page 2 of 3




                                                                               r)oblor(s): lifiuin Oscs
                                                                                                                                      Case miinhcr: 20-16594-1.^1
              1. C'rciiitor: Freedom Truck Finunce              Value orColltHer.'d:                $15.XH9,M                          Fuyment
                    Address;          Merit Drive               Amount ol'Creditor's i.icn:                         Tolai paid in plan;          ^l«J00.26
                               Dalhis. TX 75251

             Last 4 Digits of Account No.: I Od I               Interest Kale         5,25't,                               S301.68   /month (Months      1
             V[N; lFU.H.i'LDRXBLAr6365

             Description of Col lateral:
            2(H i Freightliner


            Cheek one bc!<?\v
               Claim incurred 910 days or more pre
               petition
               Claim incurred less than 9)0 days pre-
            □ petmon

                      3. PERSONAL PROPERTY': [i] NONE
              C. LIEN AVOIDANCE [i] NONE
              IL SURRENDER OF COt-L.ATERAI                       Secured ckiim.s Hied by iiny crcdilor graniccl slay relief in Ibis scetion shall not receive a
                     distribulion fom the Chapter 13 Trustee,
                     d NONE
             E. DIRECT.P.A3'MF.N't'S: Secured claims filed by any creditor granted stay relief in ibis .s ection shall not receive a distribution
                     fom the Chapter I 3 Trustee,
                     [i] NONE
   IV.       TREAT.MENT OF FEES AND PRIORITY’ CLAIMS |as delinerl in 1 1 U.S.C, §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMIMSTRATIX E FEES OTHER THAN DEH roRStSj: A:rTORNEY;S.FE£: U NONE
             fi. internal RE\ ENl'E SERVTCr.r □ NONE
              Total Due.                 .V13.,-01.07            Tolitl Payment                 SI 3,501.07

               I’avable               .Sb9.83            ■month (.Months       l_^ to 18 )
               Payable.               S291              .'month (Months        10   lu 60 )

            C. nO.MESTlC Sl PPOR1dBI.IGAT.|ONI.S.): [i] NONIi
            0. OTHER: [F N'U.Sf
  V,        TEE.AT,M.£N.I .yf I .N.SECLREI) NO.NPKIO.RI IA' CREDllTiRS
               A . Pay              S23.29          niunlli (.Months      10    to 60 )

                     Pro rata dD'iflend «ill be calculated by the 'i riislec upon review of filed claims after bar dale.
              B. Q Il'chccked. the Deblorf.si will anieiid.'inodily lo pay lOO'hi to all allowed unsecured nonpriurily claims.
              C. SEPARATELY CLA£S.lliJI:»:                     [si NONE
              *Debtor(s) certify the separate cla.s.sifitationfs) ol'thc claim(s) listed above will not prejudice other un.secured nonpriority
             creditors pursuant lo 1 1 U.S.C. § 1322.
 VI.                                                .S..A.NT,) LiNEXJilRED IJiA„S.ES: Secured claims filed by any credhor/les.sor granted stay relief in this
           section shall not receive a distribulion from the Chapter 13 'I rustee.
                    o NONE
VTi.                      PAX RETURNS AND REFUNDS: 0 NONE
VIII.                          [£     P1.A.N PROVJS.IQM ® NONE




i.FDi (a-v. im/n)




                                                                                                                1   i'l I




                                                                                                                    vf                    rrt



                                                                                                                             CM'
                                                                   *J -
 Case 20-16594-LMI                                  Doc 53         Filed 10/26/20                  Page 3 of 3




                                                                  Ochiorfs); htiainOscs
                                                                                                               Case tnimlK'r 2f*-l«’5y4.1,MJ
                  PROPERn Of Tin: estate wn.i. \ tst r\ the de
                                                                                 BTOR(S) llp<.)N       CONI^miMAriON
  I declare lhat the loRii     chapror 13 plan is true and correct under penally oCjX'rjuiy.


                                           Debtor
                                                      lofLi, t1 o                                       Joint Debtor
                                                                                                                                Date



A Robert Sanche?. HSu.                        (\’K>bci 2\. 2020
 Auomev      'ith jx-rmtsvion to sign on                 Dale
           Debtor^s)' behalf

By filing tins document, the Att<*rno\ lur Dehi

contains: no nonstandard pros isions oihct than tlui
                                                                                 lined In Local Form Chapter 13 Plan and the plan
